Mr. Justice Sears delivered the opinion of the Court. ■ This cause was brought by the appellee to recover upon an alleged oral acceptance of a written order. The order was as follows: “ Chicago, 11, 1.4, 1895. Mr. Sam’l Davis. Please pay to Rittenhouse & Embree Co. the sum of five hundred twenty-seven and 19-100 dollars ($527.19) in full for all lumber delivered at your building situated between; 29th and 30th, Wabash avenue, and charge the amount to my contract. ' • Signed : Jas. R. Scott.” The suit resulted in verdict and judgment for appellee. ■ The evidence warranted the jury in finding that there was an oral acceptance by appellant, unqualified except as to time of payment... ■ . It is contended by counsel for appellant that' there should-have been no recovery because the. acceptance of the order was not in writing, and therefore was within the application of the statute of frauds. This contention can not be supported. It is settled by the decisions of this State that there may be a valid acceptance of a bill of exchange or order, though such acceptance be made orally and not in writing. Mason v. Dousay, 35 Ill. 424; Phelps v. Northup, 56 Ill. 156; Sturges v. The Fourth Nat. Bk., 75 Ill. 595. The judgment is affirmed.